Citation Nr: 1044086	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.



This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was examined in November 2009 by a VA examiner who 
indicated that he consulted records from June 2007 to November 
2009. The records associated with the claims file are updated 
only through November 2008. VA must gather and associate with the 
claims file the Veteran's most recent VA medical center treatment 
records. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency and 
must be obtained if the material could be determinative of the 
claim). 

The November 2009 examiner's report contains statements regarding 
the Veteran's level of disability that are contradictory to 
earlier examinations, including that the Veteran's disability did 
not affect his occupation and that he felt comfortable attending 
sporting events. However, the Veteran specifically challenges 
these assessments, and his assertion and other evidence indicates 
the Veteran has missed time from employment and is increasingly 
isolated.  In a January 2008 statement, P.H.W., a retired 
certified critical care registered nurse reported that the 
Veteran had increasing social isolation; periods of inability to 
function socially and occupationally; and may be a threat to 
himself.  It is also unclear whether the examiner reviewed the 
claims file. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-
VA health care providers who have 
treated him for a psychiatric 
disorder, particularly those since 
November 2008. After obtaining any 
appropriate authorizations for 
release of medical information, the 
RO/AMC must obtain records from 
each health care provider the 
Veteran identifies. 

The Veteran should also be 
advised that, with respect to 
private medical evidence, he may 
alternatively obtain the records 
on his own and submit them to the 
RO/AMC. 

The records sought must include 
any relevant records of VA or 
private treatment created or 
updated after the most recent 
claim was filed in November 2008.

2.	After waiting an appropriate time 
period for the Veteran to respond, 
the RO/AMC must schedule the 
Veteran for a VA examination by a 
clinician with appropriate 
expertise in mental health care. 
The purpose of the examination is 
to determine the current 
manifestations and level of 
disability caused by the Veteran's 
PTSD. 

The following considerations must 
govern the examination:

a.	The claims file and a 
copy of this remand 
must be made available 
to the clinician, who 
must acknowledge 
receipt and review of 
these materials in any 
report generated as a 
result of this remand. 

b.	The clinician must 
carefully review the 
service treatment records 
associated with the 
claims file; the 
Veteran's VA medical 
center treatment records, 
including those currently 
associated with the 
claims folder, which 
detail treatment from 
December 2004 to August 
2008; and the most recent 
records associated with 
the claims folder, which 
will detail treatment 
after August 2008.

c.	The clinician must 
carefully review the 
September 2007 
examination from the 
Employee Assistance 
Program at the Veteran's 
place of work; the 
statement of P.H.W., the 
November 2009 VA 
compensation and pension 
examination report.



d.	All appropriate testing 
should be carried out, to 
include a comprehensive 
mental status examination 
that addresses:

(1)	Whether the 
appellant has any 
impairment of 
thinking or 
cognition, 
communication, 
orientation, 
insight, judgment, 
or memory;

(2)	Whether he has 
any psychotic 
symptoms such as 
delusions or 
hallucinations; 
whether he presents 
a persistent danger 
of hurting himself 
or others;

(3)	Whether he has 
intermittent 
inability to 
perform the 
activities of daily 
living (including 
maintenance of 
minimal personal 
hygiene).

e.	The examiner must further 
report all manifestations 
of the Veteran's PTSD. In 
providing this 
information, he or she 
should note the level of 
social and occupational 
impairment caused by 
these manifestations.  
The examiner must assign 
a GAF score and indicate 
the basis for the 
assigned score. A 
complete rationale for 
all opinions must be 
provided. 

If deemed appropriate by 
the clinician, the Veteran 
must be scheduled for 
further examinations. All 
indicated tests and studies 
must be performed. 

3.	The RO/AMC will then readjudicate 
the claim.  If the benefit sought 
remains denied, the RO/AMC must 
provide the Veteran and his 
representative with a supplemental 
statement of the case and an 
appropriate period of time for 
response. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is notified by the RO/AMC. By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


